 Case 1:20-cv-15685-JHR-JS Document 12 Filed 01/25/21 Page 1 of 2 PageID: 90




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

SAIM SARWAR,                                            Hon. Joseph H. Rodriguez
                                          :
       Plaintiff,                                         Civil No. 20-15685
                                          :
       v.                                                      ORDER
                                          :
NEELKANTH ENTERPRISES LLC,
                                          :
       Defendant.
                                          :


       THIS MATTER having come before the Court upon Plaintiff Saim Sarwar’s

Motion for Default Judgment [Dkt. No. 9]; and the Clerk having made an Entry of

Default on December 14, 2020; and Plaintiff having filed an Amended Complaint on

December 20, 2020 [Dkt. No. 7]; and the Court finding that the Clerk’s Entry of Default

was filed in response to Defendant’s failure to respond to the Original Complaint, which,

by virtue of the Amended Complaint, is no longer the operative pleading in this matter,

see United States ex rel. SimplexGrinnell, LP v. Aegis Ins. Co., No. Civ. A. 1:08–1728,

2009 WL 577286, at *1 (M.D. Pa. Mar. 5, 2009) (“The law is well-settled that an

amended complaint supersedes the original complaint rendering it of no legal effect.”);

and the Court finding that because the Clerk’s Entry of Default was filed in relation to

the superseded pleading, it shall be set aside and Plaintiff’s Motion for Default

Judgment [Dkt. No. 9] shall be denied as premature, see Huertas v. TransUnion, LLC,

No. CV 08-244 (JBS/AMD), 2009 WL 10690329, at *2 (D.N.J. Nov. 10, 2009) (citations

omitted); therefore,

       IT IS on this 25th day of January, 2021 hereby
Case 1:20-cv-15685-JHR-JS Document 12 Filed 01/25/21 Page 2 of 2 PageID: 91




    ORDERED that the Clerk’s Entry of Default be VACATED; and it is further

    ORDERED that Plaintiff’s Motion for Default Judgment [Dkt. No. 9] be DENIED.



                                          /s/ Joseph H. Rodriguez
                                          Hon. Joseph H. Rodriguez
                                          UNITED STATES DISTRICT JUDGE
